Brown, C. J.,
concurring.
As the Railroad Company hired the slave who was killed while in its employment, and a suit was brought by the owner for the recovery of the value of the slave, the case wras properly dismissed by the Court, under the new Constitution, for want of jurisdiction.
The word debt, as used in the section of the State Constitution, which denies jurisdiction to the Court to “ enforce any debt, the consideration of which was a slave or slaves, or the hire thereof,” includes a demand for the money value of the slave in a case of this character, as well as a demand for his value under a contract of purchase.